Citation Nr: 0636325	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an anxiety disorder.




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1957 until retiring in September 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Roanoke, 
Virginia, which, in part, denied the veteran's claim for 
service connection for an anxiety disorder.

The Board remanded this case to the RO in January 2006, via 
the Appeals Management Center (AMC), for further development 
and consideration.


FINDING OF FACT

The veteran's anxiety disorder is not shown to be 
etiologically related to his military service.


CONCLUSION OF LAW

The veteran's anxiety disorder was not incurred or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

VA complied with its Pelegrini II and Mayfield VCAA 
notification requirements in regards to the veteran's claim 
by means of letters dated in October 2002, June 2003, May 
2005, January 2006 and March 2006.  The January 2006 letter 
explicitly told him to submit relevant evidence in his 
possession.  He responded in April 2006 that he had no other 
information or evidence to give VA to substantiate his claim.  
He asked that VA please decide his claim as soon as possible.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
October 2002 letter was sent prior to the initial 
adjudication in January 2003.  And the RO has readjudicated 
the claim on each occasion that additional evidence was 
submitted, including incrementally after sending the various 
VCAA letters.  The readjudication considered the additional 
evidence that had been received since the initial rating 
decision at issue, statement of the case (SOC), and any prior 
supplemental SOC (SSOC).  So there has been reconsideration 
of the claim since providing content-complying VCAA notice.



Records show the most recent SSOC, issued in August 2006, was 
returned as undeliverable by the U.S. Postal Service since 
there was no forwarding address.  In response, however, the 
RO used what appears to be an internet database to search for 
an updated address for the veteran, and located one.  The RO 
then sent him another letter in September 2006 indicating, 
among other things, his appeal was being re-certified to the 
Board.  This additional letter has not been returned by the 
U.S. Postal Service as undeliverable.

It is the veteran's responsibility to keep VA apprised of his 
current address.  And since the most recent letter has not 
been returned as undeliverable, the Board will presume he 
received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (where VA mails notice of denial of claim to the 
latest address of record, the presumption of administrative 
regularity attaches); YT v. Brown, 9 Vet. App. 195, 199 
(1996) (same rule applies to mailing of SOC).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  



In the present appeal, as mentioned, the veteran was provided 
specific notice of what type of information and evidence was 
needed to substantiate his claim for service connection.  He 
was not provided, however, Dingess notice concerning the 
downstream disability rating and effective date elements of 
his claim.  But this is nonprejudicial because the Board is 
denying his underlying claim for service connection, so these 
downstream disability rating and effective date elements 
become moot.  See Bernard v. Brown, 4 Vet. App. 384(1993).

The VCAA also requires VA to assist a claimant with the 
development of evidence by providing a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

The Board's January 2006 remand was specifically directed to 
have the veteran undergo a VA psychiatric examination for a 
medical nexus opinion concerning the cause of his anxiety 
disorder - more specifically, whether it is related to his 
military service.  The Board also indicated the veteran 
should be apprised of the consequences for failing to report 
for his examination.  See 38 C.F.R. § 3.655.

Later in January 2006, the veteran was notified by letter of 
the consequences if he failed to report for his VA 
examination.  A notation in the claims file states he failed 
to report for his January 2006 VA examination.  (Note:  other 
records show he also had failed to report for an earlier 
examination scheduled for December 2003.)  In a subsequent 
letter from the VA to the veteran in March 2006, he was again 
notified that he was scheduled for a VA examination and 
failed to report for it.  VA also informed him that if he 
wanted to be rescheduled for another examination he should 
provide good cause as to why he had missed the scheduled 
examination.  He did not respond to these letters.

As alluded to, when a veteran fails without good cause to 
report for a necessary VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a) (2006).

There is no legal or regulatory requirement that VA make 
further efforts to schedule an examination.

The consequence in this case of the veteran's failure without 
good cause to report for his VA examination is that his claim 
for service connection must be considered on the basis of the 
evidence already on file.  38 C.F.R. § 3.655(b).  While VA 
has a duty to assist him in developing his claim, he, too, 
has a concomitant obligation to cooperate with VA in these 
efforts.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  And 
he clearly has not done this.  Accordingly, the Board finds 
there is no further assistance that would be reasonably 
likely to substantiate his claim, keeping in mind his April 
2006 response form expressly indicating he had no further 
information or evidence to give VA to substantiate his claim, 
and that he wanted it considered as soon as possible.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  There 
is no suggestion on the current record there remains evidence 
that is pertinent to the issue on appeal that has yet to be 
secured.  The appeal is ready to be considered on the merits.

Factual Background

The veteran's service medical records (SMRs) show that his 
October 1960 clinical psychiatric evaluation was normal and, 
in August 1970, a review of records showed there was "no 
history on available records indicating psychiatric 
problems."  But some of his other SMRs document treatment for 
anxiety.  Of note, an August 1974 record shows he was treated 
for an anxiety tension situation related to chest pain 
following recent anxiety producing situations and 
responsibilities at his job.  And in December 1974, he 
reported a history of trouble sleeping and depression, and 
possible nervous trouble, but his contemporaneous psychiatric 
evaluation was unremarkable.



In July 1975, the veteran's self-reported history relates 
treatment for anxiety reaction syndrome, although it is 
unclear whether that treatment first occurred before he 
entered the military.  He also reported a history of 
depression and difficulty sleeping in September 1975.  And in 
March 1976, he was treated for insomnia, but he denied having 
suicidal tendencies or experiencing crying spells.   
Likewise, in April 1979, he was treated for situational 
depression.

In April 1980, the veteran denied experiencing depression and 
trouble sleeping, but he related experiencing nervous 
trouble, and an evaluating clinician indicated the veteran 
had nervous trouble and a history of anxiety, without 
complications or residuals (sequelae).  But the report of his 
military retirement examination, also conducted in April 
1980, shows a normal psychiatric evaluation.  He retired from 
the military in September 1980.

Private treatment records dated from 1999 to 2003 reflect 
continuing treatment for anxiety and panic attacks.  In a 
June 1999 record the veteran reported shortly after he 
retired from the military in 1980, his wife and two children 
were killed in a motor vehicle accident.  He indicated that 
he never fully recovered from that traumatic event.  The 
diagnoses were anxiety, depression, and panic attacks.  

The copy of a September 1999 administrative decision by the 
Social Security Administration (SSA) indicates the veteran 
was awarded disability benefits by that agency - effective 
November 25, 1998, for pernicious anemia, hypertension, and 
panic disorder.

In his February 2003 notice of disagreement (NOD), the 
veteran reported that he suffered from an anxiety disorder 
prior to retiring from the military in 1980.  He also said 
that he later learned that the appropriate diagnosis for what 
he suffered from in service was termed panic disorder.



Governing Statues, Regulations, and Cases

Service connection will be granted if it is shown the veteran 
suffers from disability resulting from personal injury 
sustained or disease contracted in the line of duty while in 
the military, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In somewhat simpler terms, service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred or aggravated in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There are 
three requirements for showing this; there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  



Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  



If the disorder is not chronic, it will still be service 
connected if it is observed in service or during an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against), with the veteran 
prevailing in either event, or whether instead a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Analysis

Various psychiatric disorders have been diagnosed - 
including depressive disorder, panic disorder, and anxiety 
disorder.  Thus, Hickson element (1), proof of current 
disability, is met.

There also is proof of several instances during service when 
the veteran had relevant symptoms and received relevant 
diagnoses.  So Hickson element (2), 
in-service incurrence, also has been met.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).



So the determinative issue is Hickson element (3), medical 
nexus, and unfortunately there is no competent medical 
opinion of record etiologically linking the veteran's current 
psychiatric problems - and, specifically, those attributable 
to his anxiety disorder, to his military service.  Keep in 
mind that VA attempted to have him examined after the Board's 
January 2006 remand to obtain a medical nexus opinion 
concerning this possible relationship between his current 
mental impairment and service in the military.  But as 
already explained, he failed to report for his scheduled VA 
psychiatric examination, has not justified his absence, 
or requested to have his examination rescheduled.  It is 
patently obvious from the record before the Board - 
including specific mention in the Board's January 2006 
remand, that he was advised of what was required of him to 
adjudicate his claim, and the consequences of his failure to 
report for his evaluation, but he nonetheless has failed to 
comply.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

It is worth repeating that VA's duty to assist the veteran 
with his claim is not a 
one-way street.  If he expects assistance, he should 
cooperate with VA in its efforts to develop his claim, 
including reporting for any scheduled examination.  He 
clearly did not, however, and this in turn prevented 
obtaining any medical opinion from that examination that may 
have been favorable to his claim.  So, as it is, there is no 
competent medical nexus opinion supporting his claim.

The Board acknowledges the veteran's contentions that his 
anxiety disorder is related to service - and not, for 
example, to any unfortunate incident that may have occurred 
in his life either prior to or since service.  He is 
certainly competent to report symptoms of the type that would 
be indicative of an anxiety disorder.  But more importantly, 
he does not have the necessary medical training and expertise 
to determine whether these symptoms, even if indeed 
indicative of an anxiety disorder, are attributable to his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).



The Board is, therefore, expressly precluded from assigning 
any probative value to the veteran's opinion regarding the 
claimed relationship between his current mental impairment 
and his military service.  For these reasons and bases, the 
preponderance of the evidence is against his claim - in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and his claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The claim for service connection for an anxiety disorder is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


